Order entered July 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00761-CV

                                CITY OF DALLAS, Appellant

                                               V.

                                MADELON COHEN, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-08541

                                           ORDER
       We GRANT appellant’s July 21, 2015 unopposed motion to abate interlocutory appeal to

finalize settlement, SUSPEND the briefing deadlines, and ABATE the appeal. It shall be

reinstated August 20, 2015 or upon motion by the parties to reinstate and dismiss or reinstate and

reset the briefing deadlines, whichever occurs sooner.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE